                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

  TAMMY OAKLEY MAYO                                                CIVIL ACTION
  VERSUS                                                           NO:     18-00425
  COMMUNICATIONS DISTRICT E-911 ST.                                SECTION: “L” (4)
  LANDRY PARISH
                                             ORDER
       Before the Court is a Motion to Deem Facts Conclusively Established (R. Doc. 20),

defendant, St. Landry Parish Communications District E-911 (“the District”) moves to have certain

facts deemed conclusively established.

        I.     Background

       Mayo, a former tele-communicator and supervisor of the St. Landry 911 filed this suit

contending that she was unlawfully discriminated against in her employment because her

disability, breast cancer. She filed an EEOC charge was given a write to sue by the EEOC on

March 9, 2018. She advised her employer that she would be undergoing chemotherapy through

May 2017 and during that time she was advised that by February 2017 her leave would run out.

       In March she was advised that she had no more sick leave was later fired because she was

unable to work due to her employer’s refusal to grant her leave under the ADA. May also asserts

an alternative claim that she was discriminated against because she had a record of a disability.

       The District now seeks to have certain facts established. Namely whether it knew that Mayo

would complete her chemotherapy treatment in May 2017 and that she would then return to work.

The District forward two requests for Admissions to Mayo. ( Rec. doc. 201-1) The first request

was dated 03/14/2017 on the lower right corner of the “Continuing Disability Claim Form

requested that she admit that it was not the handwriting of Candace Pitre Elkins. (Id.) Mayo failed
                                                  2
to respond within the thirty-day period and now the District seeks to have the fact established that

it was not Elkin’s signature.

       Second, the District sent a second request for admission seeking to get Mayo to admit that

the same document contained her handwriting. (Id.) Again, Mayo did not respond to either request

which were sent at the same time. Now, the District seeks an order that these facts are conclusively

established.

II.    Standard of Review

       Federal Rule of Civil Procedure (“Rule”) 36 provides that “[a] party may serve on any

other party a written request to admit . . . the truth of any matters within the scope of Rule 26(b)(1)

relating to: (A) facts, the application of law to fact, or opinions about either; and (B) the

genuineness of any described documents.” After being served with a Request for Admission, “[a]

matter is admitted unless, within 30 days after being served, the party to whom the request is

directed serves on the requesting party a written answer or objection.” Fed. R. Civ. P. 36(a)(3).

       Furthermore, in responding to a Request for Admission,

       If a matter is not admitted, the answer must specifically deny it or state in detail
       why the answering party cannot truthfully admit or deny it. A denial must fairly
       respond to the substance of the matter; and when good faith requires that a party
       qualify an answer or deny only a part of a matter, the answer must specify the part
       admitted and qualify or deny the rest. The answering party may assert lack of
       knowledge or information as a reason for failing to admit or deny only if the party
       states that it has made reasonable inquiry and that the information it knows or can
       readily obtain is insufficient to enable it to admit or deny.
Fed. R. Civ. P. 36(a)(4).

       If a producing party believes the responding party’s answer or objection is insufficient,

they may move to determine the sufficiency. Fed. R. Civ. P. 36(a)(6). If the Court finds that an
                                                 3
answer does not comport with Rule 36, the Court “may order either that the matter is admitted or

that an amended answer be served.” Id.

       The purpose of Rule 36 is to “promote trial efficiency by allowing the party obtaining the

admissions to narrow the issues and focus discovery on the issues effectively identified by the

admissions.” Spikes v. Bolivar Cnty., Mississippi, No. 2:07-CV-22-MPM-SAA, 2008 WL

2797014, at *3 (N.D. Miss. July 8, 2008). Rule 36 narrows the issues by “identifying and

eliminating those matters on which the parties agree.” Am. Auto. Ass’ n (Inc.) v. AAA Legal Clinic

of Jefferson Crooke, P.C., 930 F.2d 1117, 1121 (5th Cir. 1991).

III.   Analysis

       At the outset, the Court notes that Rule 36 is a self -executing rule and no court intervention

is necessary for the fact to established as an admission. See Barnett v. Maurice Sporting Goods,

Inc. 2006 WL 8440638, at *3 (E.D. Tex. Mar. 10, 2006) While there is no requirement for the

Court to make a pronouncement, there is no suggestion or opposition by the plaintiff such that the

facts are established as by operation of law.

IV.    Conclusion

       Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion to Deem Responses to Requests for Admission

Admitted (R. Doc. 20) is GRANTED.


                                                   New Orleans, Louisiana, this 10th day of May 2019.




                                                            KAREN WELLS ROBY
                                                       UNITED STATES MAGISTRATE JUDGE
